UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): October 26, 2010 ACME UNITED CORPORATION (Exact name of registrant as specified in its charter) Connecticut 001-07698 06-0236700 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 60 Round Hill Road, Fairfield, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(203) 254-6060 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]
